690 S.E.2d 699 (2010)
Leonard J. KAPLAN
v.
O.K. TECHNOLOGIES, L.L.C., Laurent Olivier, David F. Meschan, Jeffrey Bowman, and Aquatic Evolution International, Inc.
No. 215P09.
Supreme Court of North Carolina.
January 28, 2010.
James Miles, Jr., Greensboro, for Olivier & Bowman.
Alan W. Duncan, Greensboro, for Leonard Kaplan.
Manning A. Connors.
Prior report: ___ N.C.App. ___, 675 S.E.2d 133.

ORDER
Upon consideration of the petition filed on the 26th of May 2009 by Defendant (Olivier & Bowman) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."